The conclusions of law in this case are fully sustained by the findings of fact. It is true that *Page 665 
the Appellate Division, in holding that all the syndicate managers should have signed the guaranty, seems to have overlooked the findings to the effect that the managers were appointed and acted as a firm. That objection to the contract cannot, therefore, prevail. (Unterberg v. Elder, 211 N.Y. 499,504.) But without reference to the form of signature, the judgment may securely rest on other grounds stated in the referee's report.
The judgment should be affirmed, with costs.
WILLARD BARTLETT, Ch. J., CHASE, COLLIN, CUDDEBACK, CARDOZO, SEABURY and POUND, JJ., concur.
Judgment affirmed.